Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 30,2020 has been entered.
 Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the upper tip comprises at least one raised portion and at least two lowered portions, and the lower tip comprises at least one lowered portion and at least two raised portions” (claim 5) must be shown or the features canceled from the claims.  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8 recites the limitation “the curvature " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walden 9,425,525 in view of  Grabbe 4995817.  Regarding claim 1, Walden discloses a system 10 for creating an electrical connection between two substrates comprising: an upper substrate 92; a lower substrate 86; and a dielectric plate 12 comprising: one or more passages 20, wherein each passage has a first end wall 24 and a second end wall 26, wherein at least one of the first end wall and the second end wall comprises a protrusion 28, and one or more contacts 22, wherein each contact comprises: an upper portion 46 having an upper dome 70, a rounded upper contact support 42, and an upper tip 54 having at least one protrusion 56, a lower portion having a lower dome 70, a rounded lower contact support 44 and a lower tip 68, a spine portion 40 connecting the upper portion and the lower portion, wherein each contact is configured to fit a corresponding passage of the one or more passages, wherein the upper tip and the lower tip are configured to engage with each other through movement of the upper and lower substrate, thereby creating an electrical path, when the one or more contacts are in a compressed state, and wherein the upper tip and the lower tip are configured to disengage from each other through movement of the upper and lower substrate, thereby removing an electrical path, when the one or . 
Regarding claim 13, Walden discloses  a contact 22 for forming an electrical connection, the contact comprising: an upper portion 46 having an upper dome 70, a rounded upper contact support 42, and an upper tip 54 having at least one protrusion 56; a lower portion having a lower dome 70, a rounded lower contact support 44 and a lower tip 68; and a spine portion 40 connecting the upper portion and the lower portion, wherein the upper tip and the lower tip are configured to engage with each other through movement of the upper and lower substrate, when the contact is in a compressed state, and wherein the upper tip and the lower tip are configured to disengage from being interlocked with each other through movement of the upper and lower substrate, when the contact is in an uncompressed state. Walden does not disclose the lower tip of the contact having at least one recess, wherein the at least one recess is complementary to the at least one protrusion, nor the upper tip and the lower tip being configured to interlock.  However, contacts being able to interlock through protrusions and recesses are well known in the art as evidenced by Grabbe. Grabbe discloses a contact 98 able to interlock through a protrusion 108 and recess104. It would have been obvious to one of ordinary skill in the art to modify the 
Regarding claims 2 and 14, Walden discloses the one or more contacts are in a compressed state when a sufficient vertically compressive force is applied to the upper dome and the lower dome by the upper substrate and the lower substrate, respectively.
Regarding claims 3 and 15, Walden discloses the upper dome and the lower dome are coated in a conductive plating (col. 2, lines 41-42).
Regarding claims 4 and 16, Walden discloses each contact has a thickness of about 0.0017 inches/.043 mm (col. 2, lines 41-42).
Regarding claims 7 and 19, Walden discloses the spine portion has a curvature.
Regarding claim 8, as best understood, Walden discloses  wherein the curvature and the at least one protrusion align when the contact is inserted into the corresponding passage (see figs. 3 or 8). 
Regarding claim 9, Walden discloses the at least one protrusion 56 is symmetrical to either side of a plane parallel to the top or bottom of the dielectric plate.
Regarding claim 10, Walden discloses the upper dome and the lower dome contact and slide along the upper substrate and lower substrate, respectively, to improve a conductive connection. 
Regarding claim 11, Walden discloses the one or more contacts further comprise an upper support bend 52 and a lower support bend 64, wherein the upper support bend and the lower support bend contact at least one of the first end wall and the second end wall when inserted into the one or more passages. 

Regarding claim 20, Walden discloses the contact is formed from gold-coated beryllium copper (col. 2, lines 41-42).
Allowable Subject Matter
Claims 5,6,17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 5 and 17, patentability resides, at least in part, in the upper tip comprises at least one raised portion and at least two lowered portions, and the lower tip comprises at least one lowered portion and at least two raised portions, in combination with the other limitations of the base claim; regarding claims 6 and 18, patentability resides, at least in part, in the upper tip comprises at least  one raised portion and at least one lowered portion, and the lower tip comprises at least one raised portion and at least one lowered portion, in combination with the other limitations of the base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833